DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species B (reads on claims 1-20) in the reply filed on 6/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bucur et al. (US 2017/0194640, as submitted by Applicant in the IDS forms, hereinafter Bucur).
 Regarding claim 1, 2, 7, 8, 10 and 15-17, Bucur discloses powder mass comprising a particulate of a cathode active material for a lithium-selenium battery (Abstract, para. 4, 15), said particulate comprising one or a plurality of cathode active material particles being embraced or encapsulated by a thin layer of a protecting polymer containing a polymer consisting of sulfonated polystyrene inherently having a lithium ion conductivity from 10-8 S/cm to 10-2 S/cm at room temperature (Abstract, para. 60, 66-68), wherein said cathode active material particles are selected from selenium mixed with sulfur (Abstract, para. 54).  However, Bucur does not disclose the thickness of polymeric layer to be 0.5 nm to 100 nm.  Bucur does disclose that the size of the polymeric layer encapsulating the core can be optimized in order to encapsulate and protect the Se/S hybrid particular while optimizing charge (para. 63-67).  Therefore it would be obvious to one of ordinary skill in the art at the time of invention to have the thickness of the polymeric layer to be 0.5 nm to 100 nm in order to encapsulate and protect the Se/S hybrid particular while optimizing charge from the hybrid particles. “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 6, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses a lithium salt dispersed between chains of said protecting polymer wherein said lithium salt is LiClO4 (para. 76)
Regarding claims 4, 5, and 11-14, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses wherein said protecting polymer layer contains an electrically conductive material of carbon nanofiber dispersed therein. (para. 8, 54) However, Bucur does not 
Regarding claim 9, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses wherein said the particulate is substantially or essentially spherical in shape. (para. 67)
Regarding claim 18, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses a binder that bonds said multiple particulates together (para. 71)
Regarding claims 19 and 20, Bucur discloses the cathode active material layer of claim 18, as shown above, and Bucur further discloses an rechargeable lithium-selenium cell containing an anode active material layer (para. 74)  ,the cathode active material layer (Abstract, para. 73), an optional cathode current collector, and an electrolyte in ionic contact with said anode active material layer and said cathode active material layer (para. 74-76)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729